Citation Nr: 1216214	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  From January 3, 2006, entitlement to an increased evaluation in excess of 40 percent for bulging discs and degenerative joint disease of the lumbar spine.

2.  From January 3, 2006, entitlement to an increased evaluation in excess of 10 percent for neurological impairment of the left lower extremity associated with the bulging discs and degenerative joint disease of the lumbar spine.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to March 1981, and from April 1981 to March 1983. 

This matter comes on appeal before the Board of Veterans' Appeals  (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO) via the Appeals Management Center (AMC), in Washington, DC, which granted service connection for bulging discs and degenerative joint disease of the lumbar spine with associated neurological findings, and assigned a 10 percent evaluation effective January 4, 1993, and a 40 percent evaluation, effective January 3, 2006. 

In November 2010, the Board determined that, prior to December 27, 2005, the criteria for an evaluation in excess of 10 percent for the Veteran's service-connected lumbar spine disability had not been met; from December 28, 2005 to January 2, 2006, the criteria for a 40 percent evaluation for had been met; and from May 20, 1993, to January 2, 2006, the criteria for a separate 10 percent evaluation based on neurological impairment of the left lower extremity associated with service-connected lumbar spine disability had been met.  Also, the Board remanded the issue of entitlement to an increased evaluation in excess of 40 percent bulging discs and degenerative joint disease of the lumbar spine with associated neurological findings from January 3, 2006.  

As indicated in the Board's November 2010 decision, the record raised the issue of entitlement to a TDIU during the pendency of this appeal, but that such claim had been most recently denied by a November 2009 rating decision and the Veteran did not appeal.  Nonetheless, as will be discussed in further detail below, the Veteran has again asserted that he is entitled to a TDIU.  As previously indicated, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, because a claim for a TDIU is part of an increased rating claim, it must be adjudicated as such.  As such, the Board has characterized the issues as indicated above.

Additionally, as indicated in its November 2010 decision, the Board referred the issue of entitlement to service connection for depression, secondary to service-connected bulging discs and degenerative joint disease of the lumbar spine, because such issue had been raised by the record.  In response to the Board's referral, the Veteran was afforded a VA psychiatric examination in June 2011.  Adjudication of the psychiatric claim has not yet been accomplished by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In November 2010, the Board remanded the Veteran's increased rating claim for service-connected lumbar spine disability for the period beginning on January 3, 2006.  Upon remand, the Board requested that the Veteran undergo a VA examination of the spine and, if disc disease was shown, the examiner was asked, in pertinent part, to comment as to whether the Veteran has experienced incapacitating episodes associated with his lumbar spine disability; whether he has symptomatology associated with his degenerative disc disease with arthritis of the lumbosacral spine that approximates unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; and whether he has associated neurological impairment and severity of such.  

In June 2011, the Veteran underwent a VA examination of the spine and the examiner diagnosed him with degenerative disc disease at L5-S1 and left radiculopathy.  Significantly, however, despite the diagnosis of disc disease, the examiner did not address whether the Veteran has had any incapacitating episodes, as requested to do so.  Indeed, as previously noted, the Veteran reported, during his July 2010 hearing, that he has episodes occurring six to ten days a month, where he could not do anything due to back pain.  

Additionally, although inspection of the Veteran's spine was normal in June 2011, and no abnormal spinal curvatures were seen, the examiner did not specifically indicate whether the Veteran's symptomatology associated with his degenerative disc disease with arthritis of the lumbosacral spine approximates unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  Also, although left radiculopathy was diagnosed, the severity of such neurological impairment was not provided.  

Based on the foregoing, the Board finds that there was not substantial compliance with the Board's remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not substantially complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, in this case, an addendum medical opinion is necessary with regard to the Veteran's lumbar spine claim since January 3, 2006. 

Additionally, the Board notes that the Veteran has again raised the issue of a TDIU, noting that his back disability is "so bad" and that he is gathering evidence to prove his TDIU claim.  See February 2011 letter, 

In June 2011, the Veteran submitted a completed TDIU application.  He reported that became too disabled to work in April 2001, and last worked full-time in May 2001.  He attributes his unemployability to his lumbar spine disability, shoulder disability, and his "mind."  In statements attached to his TDIU application, he asserted that he should be rated 100 percent for his back disability alone.  He further stated that his low back pain is so bad that he cannot do anything - specifically he cannot sit in a chair for more than a few minutes.  He also indicated that his left leg becomes numb every other day.  

The Board notes further that, pursuant to its November 2010 remand, the Veteran underwent a VA examination of the spine in June 2011.  The examiner stated that the Veteran has difficulty bending his low back and performing his occupational activities.   Also, the Board observes that, during an unrelated VA psychiatric examination conducted also conducted in June 2011, the Veteran mentioned that he was unable to work due to his level of back pain.  (The June 2011 VA psychologist felt that the Veteran's adjustment and sleep disorders do not cause significant impairment in his ability to maintain substantially gainful employment).  

Despite the June 2011 VA spine examination, the VA examiner did not provide an opinion as to the effect, if any, that the Veteran's back disability has on his employability.  Additionally, no examiner has had the opportunity to opine as to the aggregate impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Accordingly, the TDIU claim must be remanded.  

The Board further observes that, in the interim, the AMC requested any evidence pertinent to the Veteran from the Social Security Administration (SSA).  In May 2011, SSA indicated that the requested folder was forwarded to the "DO: #003.1" and a facsimile number for that department were provided.  In August 2011, the AMC received a SSA letter which was addressed to the Veteran and dated in July 2011.  In that letter, SSA informed the Veteran that his Supplemental Security Income (SSI) benefits were discontinued in May 2006 due to excess income.  In October 2011, the AMC sent a follow-up request to the facsimile number provided for "DO: #003.1," but no response has been received.  Thus, although the RO/AMC has attempted to secure the Veteran's SSA/SSI records, they are still outstanding.  These records are potentially relevant to the current increased rating claim for the lumbar spine disability with associated neurological findings (from January 3, 2006), as they could contain evidence of low back/neurological treatment from January 3, 2006, to May 2006.  Additionally, the Veteran's SSA/SSI records could contain evidence addressing any effect the Veteran's service-connected disabilities have on his employability.  The Board therefore concludes that a remand is necessary to obtain any SSA determination pertinent to the Veteran, and the records associated with the determination.  The Board notes that once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Lastly, the Board notes that, after the issuance of the most recent supplemental statement of the case (SSOC) in January 2012, the Veteran submitted a" SSOC Notice Response" form in the following month.  On that form, the Veteran checked the box indicating that he has more information or evidence to submit in support of his appeal.  Also on this form, he wrote that the "more information" he has to submit was attached; however the Board does not find any evidence attached to the Veteran's form.  The Board observes that the Veteran did write on the form that he is attempting to obtain one more medical record and that he is waiting on his most recent report from his doctor.  It is unclear whether the attached information is the handwritten information regarding his desire to submit additional evidence, or whether he attached actual evidence.  Hence, clarification is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with regard to the increased rating claim for lumbar spine disability from January 3, 2006, and the TDIU claim.  The May 2011 corrective VCAA letter was returned as undeliverable.

2.  Clarify whether the Veteran submitted evidence with the SSOC Notice Response Form, which he signed on February 3, 2012.  If so, determine what evidence was attached to the form and attempt to obtain a copy for inclusion in the claims folder.  

3.  Allow the Veteran an additional opportunity to submit any additional outstanding evidence in support of his claims and request that he complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for any private records that need to be requested.  The RO/AMC should then obtain any relevant treatment records. 

Additionally, ensure that any outstanding VA treatment records are associated with the claims folder.

4.  Appropriate efforts should be taken to obtain a copy of any Social Security Administration disability determination, including any SSI determination, as well as all associated records.  The record shows that his SSI benefits were stopped in May 2006; however the Veteran's complete SSA file is still needed.  

5.  The Veteran's claims folder should be returned to the examiner who conducted the June 2011 VA spine examination for an addendum medical opinion. 

If the June 2011 examiner is no longer available, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination. 

The June 2011 (spine) examiner is asked to:

a).  Indicate whether the Veteran has symptomatology associated with his degenerative disc disease with arthritis of the lumbosacral spine that approximates unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine. 

The Board notes that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (5). 

b).  Indicate whether the Veteran has incapacitating episodes associated with his service-connected lumbar spine disability and should describe the frequency and duration of any such incapacitating episodes.  An incapacitating episode is defined as period of acute signs and symptoms due to intervertebral disc syndrome that requires physician-prescribed bed rest and treatment by a physician. 

c).  Indicate the severity of the Veteran's left radiculopathy as mild, moderate, moderately severe, or severe incomplete paralysis; or complete paralysis.  

A complete rationale should be provided for any proffered opinions and such opinion must be reconciled with the evidence of record. 

6.  Schedule the Veteran for a VA examination in connection with his TDIU claim.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 
The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

Reconcile any opinion with all evidence of record, to include the Veteran's lay statements, Dr. R. B. Salva-Otero's April 2009 and August 2010 statements, and the June 2011 VA examination reports.

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be  capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

7.  After the above is completed, readjudicate the claims.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


